                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


THOMAS, et al.                                   :
                                                 :          Case No. 2:18-cv-1019
               Plaintiffs,                       :
                                                 :          JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :          Magistrate Judge Deavers
WESTPORT HOMES, INC., et al.                     :
                                                 :
               Defendants.                       :

                                     OPINION & ORDER

       This matter is before the Court on Defendant Westport Homes, Inc.’s (“Westport”)

Motion to Strike Jury Demand filed on October 19, 2018 (ECF No. 18) and Defendant

Weyerhaeuser Co.’s (“Weyerhaeuser”) Motion to Strike Jury Demand also filed on October 19,

2018 (ECF No. 19). Plaintiffs Michael Thomas and Cassie Skaggs filed a complaint on

September 10, 2018 against Westport and Weyerhaeuser and demanded a jury trial. (ECF No.

3). Defendants filed Motions to Strike the Jury Demand, arguing that Plaintiffs voluntarily

waived their right to a jury trial through the contract they signed with Westport. Weyerhauser

argues that the jury waiver in the contract between Plaintiffs and Westport also applies to the

Plaintiffs’ claims against Weyerhaeuser. With the Motions to Strike pending, Plaintiffs filed an

amended complaint on April 24, 2019. (ECF No. 34).

       Once a plaintiff files an amended complaint, it “replaces the original.” Fla. Dep’t of

State v. Treasure Salvors, Inc., 458 U.S. 670, 702 (1982). The original complaint is thereafter

“null and void.” Glass v. The Kellogg Co., 252 F.R.D. 367, 368 (W.D. Mich. 2008) (quoting

Vadas v. U.S., 527 F.3d 16, 22 n.4 (2d Cir. 2007)). With the complaint and the claims it contains

nullified, motions relating to that complaint and its claims are thus moot. Id. (citing Cedar View,


                                                 1
Ltd. v. Colpetzer, No. 5:05-CV-00782 2006 WL 456482, *5 (N.D. Ohio Feb. 24, 2006); Ky.

Press Ass’n, Inc. v. Commonwealth, 355 F.Supp.2d 853, 857 (E.D. Ky. 2005)). Defendants’

Motions are hereby DENIED AS MOOT.

       IT IS SO ORDERED.

                                              s/Algenon L. Marbley___________
                                             ALGENON L. MARBLEY
                                             United States District Judge
DATED: July 12, 2019




                                             2
